Case 6:18-cv-00308-ADA Document 57-3 Filed 03/25/19 Page 1 of 3




                   EXHIBIT 3
             Case 6:18-cv-00308-ADA Document 57-3 Filed 03/25/19 Page 2 of 3




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                      TYLER DIVISION


GARY ODOM                                            ) Civil Action No. 6:08-CV-331
                                                     1
        Plaintiff,                                   j   DECLARATION OF WILLIAM J.
                                                     )   HARMON IN SUPPORT OF
        v                                            )   hllCROSOFT CORPORATION'S
                                                     )   MOTION TO TR4NSFER PURSUANT
MICROSOFT CORPORATION,                               )   TO 28 U.S.C. 5 1404(a)
                                                     1
        Defendant                                    j   Hon. Leonard Davis
                                                     1

1, William J. Harmon, Esq., under penalty of perjury, declare as follows:

        1.         I am an attorney employed by Defendant Microsoft Corporation ("Microsoft").

My title is Associate General Counsel. Unless otherwise stated herein, I have personal

knowledge of the facts set forth below and, if called as a witness, could and would competently

testify thereto.

        2.         Microsoft is a Washington corporation with its principal place of business in

Redmond, Washington.

        3.         While I was not responsible for the development of Microsoft Office 2007, my

understanding is that Microsoft Office 2007 was primarily designed and developed at Microsoft's

corporate headquarters in Redmond, Washington.

       4.          While I was not responsible for the development of Microsoft Office 2007, my

understanding is that the development documentation, relevant source code, and Microsoft

empioyees ivirh information about the development and operation of Microsoft Office 2007 are

primarily located in Redmond, Washington.

       5.          Gary Odom, doing business as the "Patent Hawk'> worked directiy with, and
         Case 6:18-cv-00308-ADA Document 57-3 Filed 03/25/19 Page 3 of 3




contracted as a vendor consultant for. several of Microsoft's in-house attorneys who work at

Microsoft's headquarters in Redmond, Washington.

        6.      It is my understanding that from 1999 through 2004. while working for or on

behalf of Microsoft (through outside counsel or directly for Microsoft), Gary Odom met with

Microsoft employees in Microsoft's Redmond, Washington offices, and Gary Odom was

exposed to Microsoft technology and confidential patent strategies.

        7.     I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

       Executed this 23rd day of October 2008, at Redmond, Washington.



                                                 By:
